                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION



LORI SMITH PORTERFIELD                                                            PLAINTIFF

                                                                        NO. 1:18CV0059-JMV

NANCY BERRYHILL
ACTING COMMISSIONER OF SOCIAL SECURITY                                          DEFENDANT


                                    FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying claims for a period of disability and disability insurance benefits. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the

provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth

Circuit. The court, having reviewed the administrative record, the briefs of the parties, and

the applicable law, and having heard oral argument, finds as follows:

       Consistent with the court’s ruling from the bench during a hearing held March 8,

2019, the court finds the ALJ’s residual functional capacity (“RFC”) assessment is not

supported by substantial evidence in the record. Specifically, the ALJ’s “light work” RFC

determination is not based upon a function-by-function assessment of physical RFC. The

ALJ essentially refused to consider the functional capacity findings of a physical therapist,

which indicated the claimant assessed within the sedentary “physical demand category,”

despite the fact those findings were made during a very extensive and comprehensive

functional capacity examination (“FCE”) and were memorialized in a detailed report.
Indeed, the claimant’s treating physician had relied upon the FCE report “to take . . . [the

claimant] off work permanently.” The ALJ’s conclusion that the claimant had experienced

“medical improvement” after her surgeries does not take into account her level of

improvement function-by-function.

          On remand, the ALJ will either order a consultative examination of the claimant and

provide the physician with all the relevant medical evidence in the file or obtain a medical

source statement from Dr. Glenn Crosby, the claimant’s treating physician. In either case,

the ALJ must obtain from the physician a function-by-function assessment of the claimant’s

ability to perform physical work activity. The ALJ must consider the new evidence along

with all the evidence in the record to make a new physical RFC determination.1 If

necessary, the ALJ must also obtain supplemental vocational expert evidence. Ultimately,

the ALJ will render a new decision on the issue of whether there is any work the claimant can

perform, considering all her limitations along with relevant vocational factors.

          IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED in part and REMANDED for further proceedings.

          This, the 11th day of March, 2019.



                                                  /s/ Jane M. Virden
                                                  U. S. MAGISTRATE JUDGE




1   The ALJ’s mental RFC determination is not disturbed by this decision.

                                                        2
